350 S.E.2d 895 (1986)
83 N.C. App. 529
STATE of North Carolina
v.
Edward Daniel CLONINGER.
No. 8627SC648.
Court of Appeals of North Carolina.
December 16, 1986.
*896 Atty. Gen. Thornburg by Asst. Atty. Gen., Dolores O. Nesnow, Raleigh, for the State.
Childers, Fowler & Childers by David C. Childers, Mount Holly, for defendant-appellant.
EAGLES, Judge.
Defendant's assignments of error are based upon the trial court's denial of his motion to dismiss at the close of the State's evidence. Specifically, defendant presents two questions for review: (1) Whether the State failed to prove an essential element of the offense charged in that it offered no evidence that the barrel length of the handgun found in defendant's possession was less than 18 inches, or its overall length was less than 26 inches; and (2) whether the evidence showed that defendant's conduct came within the language of the statute which allows all persons to possess firearms within their own homes.
With respect to the first issue, we hold that proof of barrel length or overall length is not an essential element of the offense under the facts of this case. The indictment charges the defendant with possession of a ".380 caliber automatic pistol, serial no. B42742Y, which is a handgun...." G.S. 14-415.1 provides, in pertinent part:
It shall be unlawful for any person who has been convicted of any crime set out in subsection (b) of this section to purchase, own, possess, or have in his custody, care, or control any handgun or other firearm with a barrel length of less than 18 inches or an overall length of less than 26 inches, or any weapon of mass death and destruction as defined in G.S. 14-288.8(c), within five years from the date of such conviction.... [Emphasis added.]
*897 We do not construe the statutory measurements language as being applicable to handguns. Had the General Assembly not intended a distinction between handguns and other firearms, its use of both words would be redundant. It is a well settled principle of statutory construction that words of a statute will not be deemed redundant if they can be construed so as to add to the statute something in harmony with its purpose. See In re Watson, 273 N.C. 629, 161 S.E.2d 1 (1968). Because the defendant was charged with possession of a handgun, the State was not required to prove its length. The specified measurements are qualifying words which distinguish those firearms, other than handguns, which are also covered by the statute.
The second issue raised by the defendant is whether the trial court should have applied the quoted language of G.S. 14-415.1: "Nothing in this subsection would prohibit the right of any person to have possession of a firearm within his own home or on his lawful place of business."
Defendant contends that the Court should liberally construe the word "home" to encompass not only his motel room, but also the premises of the motel. The statutory exception, however, does not apply to the common areas of a motel. As we stated in State v. McNeill, 78 N.C.App. 514, 337 S.E.2d 172 (1985), disc. rev. denied, 316 N.C. 383, 342 S.E.2d 904 (1986), the legislature intended to limit the exception to the convicted felon's own premises over which he has dominion and control to the exclusion of the public.
No error.
BECTON and PHILLIPS, JJ., concur.